DETAILED ACTION
This Office action is in response to the amendment filed on January 18, 2022, entered by the RCE filed on the same date.
Claims 1-20 are pending.
Claims 1-13 and 15-19 have been amended.
Claims 1-20 are allowed.
The objection to Claim 2 is withdrawn in view of Applicant’s amendments to the claim.
The 35 U.S.C. § 101 rejections of Claims 7-14 are withdrawn in view of Examiner’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on January 18, 2022 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Christopher S. Tuttle (Reg. No. 41,357) on February 8, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 01/18/2022), please amend Claims 1-13 and 15-19 as follows:

1. (Currently Amended) A method for managing a mailbox application based on user activity, comprising:
receiving output signals from each distinct mailbox workload of a plurality of distinct mailbox workloads included in the mailbox application, wherein the received output signals include signals indicative of user activity for a respective distinct mailbox workload, and signals indicative of system activity for the mailbox application;
for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, filtering the received output signals based on [[the]] pre-determined[[,]] mailbox workload specific criteria, wherein the pre-determined[[,]] mailbox workload specific for the distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application are filtered from system activities for the mailbox application;
based on the filtered, received output signals, determining a last user action time for the mailbox application using the pre-determined[[,]] mailbox workload specific criteria; and
performing a pre-determined mailbox workload action on the mailbox application responsive to a lapsed duration from the determined last user action time for the mailbox application increasing above a threshold.

2. (Currently Amended) The method of claim 1, further comprising:
storing a timestamp indicating a most recent user activity for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application based on the filtered, received output signals;
determining the last user action time for the mailbox application based on the most recent user activity for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application; and
determining when to perform an update to one or more mailbox processes based on the determined last user action time for the mailbox application.

3. (Currently Amended) The method of claim 2, wherein the filtered, received output signals are captured via a signal capture platform and stored at the mailbox application, and wherein a scheduler is configured to periodically filter the stored, received output signals based on the pre-determined[[,]] mailbox workload specific criteria to at least determine a last time the specific mailbox workload activity of a plurality of specific mailbox workload activities.

4. (Currently Amended) The method of claim 2, further comprising:
responsive to a lapsed duration from a timestamp indicating a most recent user activity for a particular distinct mailbox workload has increased above a threshold, performing a pre-determined mailbox workload action on the particular distinct mailbox workload, but not on other distinct mailbox workloads of the mailbox application.

5. (Currently Amended) The method of claim 1, further comprising:
storing an update timestamp indicating a most recent time when the last user action time for the mailbox application was determined.

6. (Currently Amended) The method of claim 1, wherein the pre-determined mailbox workload action applies to each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, and wherein the pre-determined mailbox workload action includes one or more of: ceasing to pay maintenance costs for the mailbox application, moving the mailbox application off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox application out of a user cache.

7. (Currently Amended) A system for managing a mailbox application based on user activity, comprising:
a processor;
a memory;
a mailbox application having a plurality of distinct mailbox workloads, wherein the mailbox application is configured to output signals including signals indicative of user activity for a respective distinct mailbox workload, and signals indicative of system activity for the mailbox application;
a signal analysis platform configured to:
receive output signals from each distinct mailbox workload of the plurality of distinct mailbox workloads included in the mailbox application via a communication subsystem;
for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, filter the received output signals based on pre-determined[[,]] mailbox workload specific criteria, wherein the pre-determined[[,]] mailbox workload specific criteria include actions performed specifically by a user, such that user activities for the distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application are filtered from system activities for the mailbox application;
based on the filtered, received output signals, determine a last user action time for the mailbox application based on the pre-determined[[,]] mailbox workload specific criteria; and
store the last user action time for the mailbox application in a data structure; and
one or more mailbox clients configured to:
receive the last user action time for the mailbox application stored in the data structure; and
mailbox workload action on the mailbox application responsive to a lapsed duration from the received last user action time for the mailbox application increasing above a threshold.

8. (Currently Amended) The system of claim 7, wherein the signal analysis platform is further configured to store an update timestamp in the data structure indicating a most recent time when the last user action time for the mailbox application was determined.

9. (Currently Amended) The system of claim 7, wherein the mailbox application further includes:
a signal capture platform configured to store the filtered, received output signals; and
wherein the signal analysis platform includes a scheduler configured to periodically filter the stored, received output signals based on the pre-determined[[,]] mailbox workload specific criteria.

10. (Currently Amended) The system of claim 9, wherein the scheduler is further configured to:
for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, store a mailbox workload specific timestamp indicating a most recent user activity for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application based on the filtered, stored, received output signals, [[and]] wherein the last user action time for the mailbox application is determined based on the most recent user activity distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application.

11. (Currently Amended) The system of claim 10, wherein the one or more mailbox clients are further configured to:
perform a pre-determined mailbox workload action on a particular distinct mailbox workload responsive to a lapsed duration from a timestamp indicating a most recent user activity for the particular distinct mailbox workload increasing above a threshold.

12. (Currently Amended) The system of claim 7, further comprising:
a consumer interface configured to retrieve timestamps from the data structure responsive to receiving an inquiry from the one or more mailbox clients.

13. (Currently Amended) The system of claim 7, wherein the pre-determined mailbox workload action includes one or more of: ceasing to pay maintenance costs for the mailbox application, moving the mailbox application off from a fast-retrieval storage to a slower retrieval storage, and moving the mailbox application out of a user cache.

14. (Previously Presented) The system of claim 7, wherein the data structure includes one or more mailbox tables configured to store metadata associated with the mailbox application.

15. (Currently Amended) A method for managing a group of mailbox applications based on user activity, comprising:
distinct mailbox workload of the plurality of distinct mailbox workloads, wherein the received output signals include signals indicative of user activity for a respective distinct mailbox workload, and signals indicative of system activity for the mailbox application;
for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, filtering the received output signals based on pre-determined[[,]] mailbox workload specific criteria, wherein the pre-determined[[,]] mailbox workload specific criteria include actions performed specifically by a user, such that user activities for the distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application are filtered from system activities for the mailbox application;
based on the filtered, received output signals, determining a last user action time for each mailbox application in the group of mailbox applications using the pre-determined[[,]] mailbox workload specific criteria;
receiving an inquiry from a mailbox client requesting each last user action time for each mailbox application in the group of mailbox applications;
providing each last user action time for each mailbox application in the group of mailbox applications to the mailbox client; and
at the mailbox client, performing a pre-determined mailbox workload action on each mailbox application in the group of mailbox applications based on the provided last user action time for each mailbox application in the group of mailbox applications.

mailbox workload specific signals and timestamps indicating a most recent user activity for one or more distinct mailbox workloads within each mailbox application in the group of mailbox applications.

17. (Currently Amended) The method of claim 16, further comprising:
performing a pre-determined mailbox workload action on a particular distinct mailbox workload for each mailbox application in the group of mailbox applications based on the timestamps indicating the most recent user activity for the particular distinct mailbox workload.

18. (Currently Amended) The method of claim 15, wherein the pre-determined mailbox workload action includes one or more of: ceasing to pay maintenance costs for the group of mailbox applications, moving the group of mailbox applications from a fast-retrieval storage to a slower retrieval storage, and moving the group of mailbox applications out of a user cache.

19. (Currently Amended) The method of claim 15, wherein the filtered, received output signals are captured via a signal capture platform and stored at each mailbox application in the group of mailbox applications, and wherein a scheduler is configured to periodically filter the stored, received output signals based on the pre-determined[[,]] mailbox workload specific criteria.

20. (Previously Presented) The method of claim 19, further comprising:


-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, filtering the received output signals based on pre-determined mailbox workload specific criteria, wherein the pre-determined mailbox workload specific criteria include actions performed specifically by a user, such that user activities for the distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application are filtered from system activities for the mailbox application” as recited in independent Claims 1, 7, and 15.
The closest cited prior art, the combination of US 2009/0037359 (hereinafter “Callanan”), US 2007/0294428 (hereinafter “Guy”), and US 2017/035739 (hereinafter “Jon”), teaches enforcing rule selection on user email inboxes include an inbox monitor and administrative rules at an email server. However, the combination of Callanan, Guy, and Jon fails to teach “for each distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application, filtering the received output signals based on pre-determined mailbox workload specific criteria, wherein the pre-determined mailbox workload specific criteria include actions performed specifically by a user, such that user activities for the distinct mailbox workload of the plurality of distinct mailbox workloads of the mailbox application are filtered from system activities for .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2191